Citation Nr: 1733229	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  08-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an increased initial rating for paresthesia of the right jaw, presently rated as 10 percent disabling from October 1, 2006, and as 30 percent disabling from June 30, 2011.

2. Entitlement to an increased initial rating for status-post insect bite of the right foot with paresthesia, presently rated as noncompensable from October 1, 2010, and as 10 percent disabling from July 1, 2015.

3. Entitlement to an increased initial rating for a right foot residual scar, presently rated as noncompensable from October 1, 2010, and as 10 percent disabling from September 4, 2012.

4. Entitlement to an initial rating in excess of 10 percent for degenerative changes of the cervical spine.

5. Entitlement to an initial rating in excess of 10 percent for a thoracolumbar strain.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1985, and from November 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the appeal has since been transferred to the RO in Togus, Maine.

In July 2010, the Veteran testified before a Veterans Law Judge at a hearing held at the Central Office in Washington, DC.  In May 2017, the Veteran was informed that the Veterans Law Judge who previously conducted his hearing was no longer employed by the Board, and was offered the opportunity to appear for a new hearing.  The Veteran returned a statement indicating that he did not wish to testify at a new hearing, and requesting a decision as soon as possible.  As such, the matter was returned to the Board for further adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for a thoracolumbar spine strain and degenerative changes of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On July 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting that his appeal for TDIU be withdrawn.  
 
2. For all periods on appeal, the Veteran's paresthesia of the right jaw has been manifested by severe incomplete paralysis of the cranial nerve.

3. Prior to July 1, 2015, the Veteran's paresthesia of the right foot has been manifested by mild incomplete paralysis of the peroneal nerve.

4. From July 1, 2015, the Veteran's paresthesia of the right foot has been manifested by moderate incomplete paralysis of the peroneal nerve.  

5. The Veteran's single right foot scar is linear and stable; it has been manifested by pain for all periods on appeal.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal for TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for a 30 percent rating for paresthesia of the right jaw has been met for all periods on appeal.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.6, 4.7, 4.124a, Diagnostic Codes 8205, 8305, 8405 (2016).

3. The criteria for a 10 percent rating for service-connected paresthesia of the right foot, has been met from October 1, 2006, to July 1, 2015.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.6, 4.7, 4.124a, Diagnostic Codes 8521, 8621, 8721 (2016).

4. The criteria for a 20 percent rating for service-connected paresthesia of the right foot, has been met from July 1, 2015.  38 U.S.C.A. §§ 1115, 5107; 38 C.F.R. § 3.102, 4.1, 4.2, 4.6, 4.7, 4.124a, Diagnostic Codes 8521, 8621, 8721.

5. The criteria for a 10 percent rating for service-connected right foot residual scar has been met for all periods on appeal.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.6, 4.7, 4.118, Diagnostic Codes 7804, 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of TDIU Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a statement in July 2016 in which he requested that his appeal for TDIU be withdrawn, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, although the original notice is not associated with the record, the Board does observe that in May 18, 2006, he submitted a signed notice acknowledgement indicating that he had received the required notice.  Further, the Board observes that the Veteran has been provided notice regarding subsequently filed claims, and therefore, the Board is satisfied that VA has satisfied its duty to notify in this matter.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Ratings

The Veteran is presently service connected for paresthesia of the right jaw, rated as 10 percent disabling from October 1, 2006, and as 30 percent disabling from June 30, 2011; for status-post insect bite of the right foot with paresthesia, rated as noncompensable from October 1, 2010, and as 10 percent disabling from July 1, 2015; and for a right foot residual scar, rated as noncompensable from October 1, 2010, and as 10 percent disabling from September 4, 2012.  He asserts he is entitled to increased ratings for all three disabilities from the date of service connection.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the disabilities presently on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

After a careful review of the evidence of record, the Board finds that the Veteran should be assigned a 30 percent rating from the date of service connection for his paresthesia of the jaw; a 10 percent rating from the date of service connection for his right foot paresthesia, with an increased 20 percent rating effective July 1, 2015;  and a 10 percent rating for his right foot scar from the date of service connection.  The Board will address all three disabilities individually.

Paresthesia of the Jaw

The Veteran's paresthesia of the jaw is rated under Diagnostic Code 8305, which addresses diseases of the fifth (trigeminal) cranial nerve, specifically pertaining to neuritis of that nerve.  Under the applicable diagnostic criteria, a 10 percent rating is assigned for incomplete, moderate paralysis of the nerve.  A 30 percent rating is given for incomplete, severe paralysis of the nerve.  A 50 percent rating is assigned for complete paralysis of the nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8305, 8405 (2016).  

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  

In this case, the Board will afford the Veteran the benefit of the doubt, and extend the rating of 30 percent for severe paralysis of the fifth cranial nerve, to the date of service connection.  Particularly, the Board observes that the Veteran was afforded a VA oral/dental examination in June 2006, which diagnosed paresthesia solely from the Veteran's account.  That examination did not include a cranial nerve examination, but did indicate intermittent episodes of complete numbness (anesthesia), approximately occurring two times per week for about 45-60 minutes per episode.  A subsequent June 2011 VA examination also only addressed dental conditions, reporting paresthesia by the Veteran's account, and recommending a neurological examination to fully address the issue on appeal.  A September 2012 examination only reiterated the June 2011 findings without completing a cranial nerve examination.  A July 2015 oral/dental examination reported trigeminal mandibular paresthesia, but also failed to evaluate the cranial nerve causing the paresthesia.  

Finally, an August 2016 examination report identified fifth cranial nerve incomplete paralysis.  Although that report found it to be mild in nature, it also reported severe symptomatology such a moderate pain in the lower portion of the face, moderate paresthesia, and severe numbness.  It also reported difficulty speaking due to increased salivation, and moderate difficulty in chewing.  

Although the examinations provided prior to August 2016 did not fully evaluate the cranial nerve, they did report more severe symptomatology, including numbness, as early as 2006.  Therefore, the Board will give the benefit of the doubt and assign the 30 percent rating from the date of service connection.  However, there is no indication at any time that the Veteran has ever experienced complete paralysis of the fifth cranial nerve.  Therefore, the Board cannot assign a rating in excess of 30 percent for any period on appeal.


Paresthesia of the Foot

The Veteran's paresthesia of the right foot is presently rated under Diagnostic Code6821, which accommodates neuritis of the external popliteal nerve (common peroneal nerve).  Under the applicable Diagnostic Code, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; a 30 percent rating is assigned for severe incomplete paralysis.  Finally, a 40 percent rating is assigned with complete paralysis of the nerve, evidenced by foot drop and slight drop of the first phalangs of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of the foot lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, 8721 (2016).  

The Board again observes that the words "mild," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

A July 2006 examination indicated that the Veteran had a healed insect bite with residual numbness of the affected area of the right foot.  Specifically, the examiner noted numbness and occasional cramping on the localized area affected by an insect bite which occurred in 2003, and required draining after cellulitis developed.  Numbness occurred with standing, causing him to have to sit and elevate the right foot.  No other symptoms were described, to include weakness, stiffness, pain, swelling, heat, redness, fatigability, or lack of endurance.  That examination did not provide an actual diagnosis of paresthesia, or address which specific nerve was affected.  

A June 2011 VA examination diagnosed residual intermittent paresthesia.  Symptoms included intermittent tingling feeling in the entire foot with weight bearing, occurring weekly or more often, and lasting less than one day in duration.  Weight bearing was the only precipitating factor.  The examiner specifically stated that pain, swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance was not experienced.  The intermittent tingling resulted in mild problems with exercise, recreation, traveling, sports, and driving.  That examination also failed to specifically address any nerve paralysis.  

Finally, on July 1, 2015, an examination report attributed the Veteran's decreased sensation to mild incomplete paralysis of the deep peroneal and posterior tibial nerve.  A subsequent August 2016 VA examination also reported superficial mild incomplete paralysis of the peroneal nerve.  Symptoms in that examination report included moderate paresthesias of the right lower extremity, with severe numbness.  Strength and reflexes were all normal.  Sensation was generally normal.  No trophic changes were noted.  Gait was normal.  The examiner stated that the nerve affected was the superficial peroneal nerve, with mild severity on the right.  

In light of this, the Board will increase the Veteran's rating to 10 percent effective the date of service connection.  In this regard, the Board notes that, although the Veteran's peroneal nerve had not been fully evaluated, he did present with mild symptoms such as intermittent tingling, cramping and numbness in the foot.  While these symptoms were clearly present, they did not result in moderate or severe interference with the Veteran's daily life.  In fact, more moderate or severe symptoms such as pain, swelling, or weakness were not observed or reported at all.  As such, the Board will afford the Veteran the benefit of the doubt and increase the rating from the date of service connection to 10 percent due to evidence of mild incomplete paralysis of the peroneal nerve.

From July 1, 2015, the Board will further increase the rating to 20 percent for moderate incomplete paralysis.  From that date, incomplete paralysis was confirmed.  Although the August 2016 examiner only opined that the incomplete paralysis was mild, symptoms such as "moderate" paresthesia and "severe" numbness were also reported.  After fully reviewing the report, the Board is satisfied that the incomplete paralysis should me rated as "moderate" in nature.  Although severe numbness was noted, no other symptoms were severe in nature; many other symptoms such as pain were not even reported.  Further, sensation was normal, reflexes were normal, strength was normal, and gait was normal.  As such, the Board finds that a moderate rating is more appropriate from that date forward.  

Finally, the Board observes that at no point has the Veteran been found to have complete paralysis of the peroneal nerve, or any of the symptoms which would accompany such a diagnosis., therefore, a rating in excess of 20 percent is not appropriate in this matter.  

Right Foot Scar

The Veteran is presently rated for a residual scar of the right foot, rated as noncompensible from October 1, 2006, the date of service connection; and as 10 percent disabling from September 4, 2012.  

The Veteran's scar was initially rated under Diagnostic Code 7801, which compensates for burn scars or scars due to other causes not of the head, face, or neck, that are deep and nonlinear.  The Board has reviewed the Veteran's medical records and finds that this is not the appropriate Diagnostic Code under which to rate the service-connected scar, as his scar has consistently been described as a superficial, linear surgical scar.

Beginning in September 2012, the Veteran's scar was rated under Diagnostic Code 7804, which accommodates scars which are unstable or painful, and by Diagnostic Code 7805, includes linear scars.  Given the consistent description of the Veteran's right foot scar, the Board finds that this is the appropriate diagnostic criteria to evaluate the scar for all periods on appeal.

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars which are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  An "unstable" scar is described as one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2016).  

After carefully reviewing all evidence, the Board will afford the Veteran the benefit of the doubt and assign a 10 percent rating from the date of service connection; however, it finds that a rating in excess of 10 percent for any period on appeal should not be granted.

In July 2006, a VA examination confirmed the presence of a surgical scar on the top of the right foot, approximately 4 cm long by .5 cm wide.  It did not adhere to underlying tissue and was not unstable.  The examiner described it as smooth and without inflammation, edema or keloid formation.  The examiner also did not report any pain.  The Veteran filed a Notice of Disagreement with the noncompensable evaluation assigned.  Specifically, his VA Form 9 indicated that he experienced pain in his foot.  

A June 2011 VA examination addressed the Veteran's paresthesia of the right foot, but did not address his scar.  Nonetheless, the examination report indicates that the scar was the result of an insect bite during service which required surgery after cellulitis developed.  It also noted occasional cramping in the localized area affected by the bite.

A September 2012 examination report identified one scar associated with an in-service insect bite, with numbness and sometimes cramping at the site of the healed scar.  The examiner indicated that the scar was painful, but not unstable.  It was described as linear and approximately 2 cm in length and did not result in any limitation of function.  

The Veteran, as a lay person, is competent to report observable symptomatology such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).   Although the initial examination did not explicitly state that his scar was painful, the Veteran has consistently implied that he does experience pain at the site of his right foot scar, a fact which was confirmed in the September 2012 examination report.  Therefore, the Board finds that the 10 percent evaluation should be extended to the date of service connection for a single, linear, superficial scar that is painful.  

That said, there is no evidence that the Veteran's scar has ever been unstable and therefore a secondary rating for an unstable scar is not appropriate.  Neither is there any evidence of more than one scar associated with his in-service insect bite injury.  As such, a rating in excess of 10 percent should not be granted for any period on appeal.  

In sum, the Board finds that the Veteran's paresthesia of the right jaw should be rate as 30 percent disabling for all periods on appeal.  His paresthesia of the right foot should be granted a 10 percent rating from the date of service connection, and a 20 percent rating effective July 1, 2015.  A 10 percent rating should be assigned for a residual scar of the right foot for all periods on appeal.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

The claim for TDIU is dismissed.

Prior to June 30, 2011, a 30 percent rating is granted for paresthesia of the right jaw.

For all periods on appeal, a rating in excess of 30 percent for paresthesia of the right jaw is denied.  

From October 1, 2006, to July 1, 2015, a 10 percent rating is granted for status post insect bite with paresthesia of the right foot.  

From July 1, 2015, a 20 percent rating is granted for status post insect bite with paresthesia of the right foot.  

Prior to September 4, 2012, a 10 percent rating is granted for residual scar of the right foot.

For all periods on appeal, a rating in excess of 10 percent for residual scar of the right foot is denied.  


REMAND

Regarding the remaining issues on appeal, recent action by the Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when applicable.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was most recently afforded a VA examination in connection with his low back claim in September 2012.  That examination report does not conform to the holding in Correia.  Likewise, the Veteran has not been afforded a cervical spine examination since November 2008, which also does not conform to the subsequent holding by the Court.  As such, the Board must remand those two issues for a new examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the Veteran to submit any additional evidence in support of his appeals.  Any outstanding VA treatment records should be associated with the electronic claims file.

2. Schedule the Veteran for a new VA examination of his thoracolumbar and cervical spine.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should provide a complete description of the Veteran's low back and neck disabilities, to include range of motion findings in degrees, and any evidence of ankylosis.  Additional limitation of motion due to pain, weakness, fatigability, locking, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  Flare-ups should be addressed in terms of additional limitation of motion, if they exist (if flare-ups are reported, but not present at the time of the examination, the examiner should estimate the extent of functional limitation resulting from the flare-ups, expressed in degrees of lost motion.  If the examiner is unable to provide such estimates, then a reason for this must be articulated).  Any incapacitating exacerbations should be reported and described.

All findings must include range of motion testing in active and passive motion, and in weight bearing and non-weight bearing positions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


